Title: From Abigail Smith Adams to William Smith Shaw, October 1810
From: Adams, Abigail Smith
To: Shaw, William Smith



Dear William
Quincy october 18010 1810

To know that your Mother has been Sick of a dangerous fever, and that She is Still in a low weaks State, and that you have not been to see her, gives me pain, and must Sensibly affect her. you that possess a Heart and mind Sensibly alive to every benevolent feeling cannot possibly be wanting in that fillial tenderness, and affection So justly due to one of the best of parents. Speedily manifest it, my dear Nephew by visiting her in her Sickness, and Solacing her in her weak and debilitated State and receive this admonition as it is meant. with Sincere Love and Regard from / Your affectionate Aunt

Abigail Adams—